Citation Nr: 9929520	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected endometriosis with fibroid uterus and 
pelvic inflammatory disease (PID).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PID with an evaluation 
of 30 percent, effective from April 1, 1997.  By rating 
decision in May 1998, the RO granted an evaluation of 50 
percent for service-connected endometriosis with fibroid 
uterus and PID, effective from April 1, 1997, in lieu of the 
30 percent evaluation previously granted.  The RO further 
found that the veteran was entitled to special monthly 
compensation under 38 U.S.C. §§ 1114(k), 3.350(a) (1998) for 
loss of use of a creative organ, effective from April 1, 
1997.  


FINDINGS OF FACT

1. The veteran's endometriosis with fibroid uterus and PID is 
manifested by heavy menstrual flow, moderate-to-severe 
cramping and primary infertility.  

2. The veteran's endometriosis does not cause marked 
interference with her employment, or require frequent 
periods of hospitalization.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
service-connected endometriosis with fibroid uterus and 
PID have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.116, Diagnostic Code 7629 (1998).

2. An extraschedular disability rating is not warranted for 
the veteran's service-connected endometriosis with fibroid 
uterus and PID.  38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service in November 1993, an ultrasound revealed a 
solid pelvic mass.  The veteran underwent a laparoscopy in 
March 1994, following complaints of infertility and pelvic 
pain.  An operative diagnosis of endometriosis was reported.  
Her service medical records contain numerous complaints and 
treatments for various gynecological complaints including 
pain, menstrual cramps, right ovarian cyst, and infertility.  

The veteran filed an initial claim for VA benefits for 
service connection for endometriosis in April 1997.  

By letter dated in February 1998, R.L.L., M.D., stated that 
the veteran had recently undergone a diagnostic laparoscopy, 
at which time severe pelvic endometriosis and a fibroid 
uterus were noted.  Dr. R.L.L. stated that the severity of 
the endometriosis suggested that the condition had been 
present for many years and that the veteran's 
dysmenorrhea/dyspareunia and pelvic-lower abdominal pain were 
the result of this long-standing problem.  Dr. R.L.L. 
attached copies of hospitalization reports of the veteran's 
surgical procedures in February 1998.  

A VA examination was conducted in April 1999.  The veteran 
reported menstruation every month, lasting approximately 
eight days with moderate-to-severe cramps and very heavy flow 
with 50-cent sized clots.  The examiner noted a tender 
gynecology examination, severe endometriosis by history, and 
primary infertility.  

At a hearing before the undersigned in July 1999, the veteran 
testified that she was undergoing infertility treatment.  
Transcript, pp. 4-5.  She stated that she had very bad cramps 
around the time of her menstrual cycle and experienced pain.  
Transcript, p. 5.  She reported that she had lost six-to-
seven days of work in the previous six months due to her 
condition, but had not been hospitalized except for at the 
time of the procedure in February 1998.  Transcript, p. 6.  
The veteran testified that she was tired and weak a lot of 
the time, but did not know if that was related to her 
endometriosis.  Transcript, p. 7.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The maximum schedular evaluation for endometriosis is 50 
percent.  38 C.F.R. § 4.116, Diagnostic Code 7629.  There is 
no basis under the Schedule for an evaluation in excess of 
the veteran's current evaluation for service-connected 
endometriosis with fibroid uterus and PID.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's endometriosis.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected 
endometriosis causes marked interference with her employment, 
or that such has in the past or now required frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  To the extent that her 
employment is impaired by her service-connected disability, 
the evaluation assigned herein under the Schedule contemplate 
such level of interference.  38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected endometriosis is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

